DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 04/02/2021.
Claims 36-42 have been amended.
Claims 48-53 have been added.

Response to Arguments

Applicant’s arguments with respect to claims 36-47 filed on 04/02/2021 have been considered but are moot because the arguments were drawn to newly added features to independent claims, which have been addressed in the instant office action with newly identified prior art, thus rendering Applicant’s arguments moot.
The applicant also presented other arguments drawn to the various dependent claims. However, said other arguments are all dependency based, depending from the arguments drawn to the independent claims’ limitations discussed above.

Claim Objections 
Claim 52 objected to because of the following informalities: 
a control block (CB) in a corresponding Code Block Group (CBG)”. The underlined limitation cannot be identified in the written description filed on 10/03/2019. Instead, Par. 0095 describes code blocks (CBs) for the abbreviation as captured below.

    PNG
    media_image1.png
    107
    597
    media_image1.png
    Greyscale
  For purpose of examination, the recited control block (CB) is interpreted as a code block (CB). Appropriate correction is required if the recitation agrees to the interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36-37, 40-43, 46-47 and 50-52 rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2020/0008216) and its provisional application (62/473715, hereinafter “715”) in view of Liu et al. (US 2020/0288491, “Liu”).
Examiner’s note: in what follows, references are drawn to Iyer unless otherwise mentioned.
Iyer discloses “Scheduling and Control in New Radio Using Preemption Indication” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 36, a User Equipment (UE) operable to communicate with a base station (BS) on a wireless network ([715, 0079] “With respect to URLLC multiplexing with eMBB, the URLLC may be preemptively scheduled over an ongoing eMBB transmission. The 3GPP NR RANI #88 agreement includes the following: • Indication can be dynamically signaled to a UE”), comprising: 
one or more processors ([715, Fig. 1B] 118 “Processor”) to: 
process one or more configuration transmissions from the BS ([715, 00110] “The preemption indication may be sent explicitly in preconfigured resource locations, such as depicted in Fig. 10. … the preemption indication may be sent as a new physical channel, denoted as Physical preemption indication channel (PPIC), with a format similar to NR-PDCCH, so that a eMBB UE may decode it to check if an indicator is present.”) carrying indicators of one or more pre-emption conditions ([715, 00110] “Fig.10A illustrates an example PPIC in a monitoring occasion, indicating the preemption information to the eMBB UE.”); and 
identify a received Physical Downlink Control Channel (PDCCH) transmission carrying a pre-emption indication in accordance with the one or more pre-emption conditions ([715, 00110 and Fig. 10A] “the preemption indication may be sent as a new physical channel, denoted as Physical preemption indication channel (PPIC), with a format similar to NR-PDCCH, so that a eMBB UE may decode it to check if an indicator is present.”, and “Fig.10A illustrates an example PPIC in a monitoring occasion, indicating the preemption information to the eMBB UE.”)
wherein the pre-emption indication includes a spatial domain indication, the spatial domain indication comprising a set of one or more antenna port indices (This will be discussed in view of Liu.); and 
an interface ([715, Fig. 1B] 120 “Transceiver”) for receiving configuration transmissions and PDCCH transmissions ([715, 0079] “With respect to URLLC multiplexing with eMBB, the URLLC may be preemptively scheduled over an ongoing eMBB transmission. The 3GPP NR RANI #88 agreement includes the following: • Indication can be dynamically signaled to a UE, whose assigned downlink resources have partially been preempted by another downlink transmission”).
It is noted that while disclosing indications of pre-emption conditions, Iyer does not specifically teach about acquiring resources in spatial domain, i.e., antenna configurations. It, however, had been known before the effective filing date as shown by Islam in a disclosure “Multiplexing Method for Narrowband Internet of Things Physical Downlink Channels, Base Station and User Equipment” (Title) as follows; 
the pre-emption indication includes a spatial domain indication ([Liu, 0052] “acquiring the demodulation reference signal antenna port through an indication in downlink control information (DCI) or radio resource control (RRC) signaling transmitted by the base station.” Note that acquiring an antenna port via DCI or RRC is considered to be equivalent to the claimed invention of pre-emption … a spatial domain resource.), the spatial domain indication comprising a set of one or more antenna port indices ([Liu, 0055, Fig. 3 and Fig. 4] “all resource elements except resource elements carrying demodulation reference signals of antenna ports P (107, 108, 109, and 110) (namely, 24 resource elements located on the 5th, 6th, 12th, and 13th OFDM symbols 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Iyer's features by using the features of Liu in order to optimize signals and channels to support communication services such that “a new downlink channel multiplexing mechanism applicable to the NB-IoT and provide a mechanism indicating a reference signal antenna port for physical downlink channel demodulation.” [Liu, 0009]. 

Regarding claim 42, it is machine readable storage media claim corresponding to the apparatus of a UE in claim 36, except the limitations “having machine executable instructions that, when executed, cause one or more processors of a User Equipment (UE)” ([715, 00242] “Such computer readable instructions may be executed within a processor 91, to cause computing system 90 to do work.”) and is therefore rejected for the similar reasons set forth in the rejection of claim 36.

With respect to dependent claims:
Regarding claims 37 and 43, the UE of claim 36 and the machine readable storage media of claim 42, respectively, wherein the one or more preemption conditions comprise at least one of: a monitoring activation condition ([715, 00116 and Fig. 12] “With respect to preemption indication monitoring, in an example, a group of DEs within the preemption region may be configured to monitor occasions for preemptive 

Regarding claims 40 and 46, the UE of claim 36 and the machine readable storage media of claim 42, respectively, wherein the pre-emption indication is carried by a dedicated Downlink Control Information (DCI) format ([715, 00128] “The indication of the preemption comes in the DCI of the 2nd slot.”).

Regarding claims 41 and 47, the UE of claim 40 and the machine readable storage media of claim 46, respectively, wherein a Cyclic Redundancy Check (CRC) of DCI carrying pre-emption indication is scrambled with a dedicated Radio Network Temporary Identifier (RNTI) ([715, 00120] “a UP-RNTI (URLLC Preemption RNTI) may be assigned to a group of eMBB UEs for monitoring the preemption indication. An eMBB UE may determine that it is a valid recipient of the message. For example, the CRC of the preemption indication message may be masked with the UP-RNTI.”).

Regarding claim 50, the UE of claim 36, wherein the preemption indication further includes a bitmap having a size corresponding to one or more Code Block Groups (CBGs) in a given HARQ process ([0155] “CBGs from a HARQ process that 

Regarding claim 51, the UE of claim 36, wherein the preemption indication further includes a bitmap having at least one bit indicating whether one or more corresponding Code Block Groups (CBGs) are pre-empted in a previous scheduling occasion of a current Hybrid Automatic Repeat Request (HARQ) process ([715, 0095] “Turning now to HARQ enhancements for retransmissions, in an example embodiment, a flexible number of A/N bits may be sent by the UE within the originally allocated resources for A/N for a CBG.”).

Regarding claim 52, the UE of claim 36, wherein the preemption indication further includes a bitmap having a bit indicating a control block (CB) in a corresponding Code Block Group (CBG) ([715, 0018] “Fig. SB shows an example UE response to observing a Nack, wherein successive NR physical shared channels (PSCH) carry the 1-bit Nack for CBGi and the 3-bit A/N for the CBs.”).

Claim(s) 38-39, 44-45 and 48-49 rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2020/0008216) and its provisional application (62/473715, hereinafter “715”) in view of in view of Liu et al. (US 2020/0288491, “Liu”) and further in view of Palanki (US 2009/0274139).
Examiner’s note: in what follows, references are drawn to Iyer unless otherwise mentioned.
Regarding claims 38 and 44, it is noted that while disclosing indications of pre-emption conditions, Iyer does not specifically teach about a preemption condition of failing decoding. It, however, had been known before the effective filing date as shown by Palanki in a disclosure "Pre-Emptive Acknowledgement for Data Transmission in a Communication System" (Title) as follows;
the UE of claim 37 and the machine readable storage media of claim 43, respectively, wherein the triggering condition comprises a failure to decode a code block of an ongoing Hybrid Automatic Repeat Request (HARQ) process ([Palanki, 0059] “The receiver may also terminate decoding when a decoding error is encounter and may either (i) generate and send pre-emptive ACK information prior to completing decoding for all packets”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Iyer's features by using the features of Palanki in order to reduce ACK feedback latency and increase decoding throughput such that “the receiver may receive a transmission of multiple (K) packets and may generate ACK information for these packets prior to decoding all of the packets.” [Palanki, 0007]. 

Regarding claims 39 and 45, the UE of claim 37 and the machine readable storage media of claim 43, respectively, wherein the triggering condition comprises a 
The rational and motivation for adding this teaching of Palanki is the same as for claim 38. 

Regarding claim 48, the UE of claim 36, wherein the preemption indication further includes an indicator of an offset to increase Hybrid Automatic Repeat Request (HARQ) feedback delay for a corresponding preempted process ([Palanki, 0026] “In the example shown in FIG. 2A, there is a delay of three frames from the data transmission in frame n to the ACK transmission in frame n+3. In general, the ACK transmission may be delayed by any amount from the data transmission. The amount of delay for the ACK transmission may be specified by the system and may be selected to provide good performance.”).
The rational and motivation for adding this teaching of Palanki is the same as for claim 38.

Regarding claim 49, the UE of claim 36, wherein the preemption indication further includes a field in a DCI scheduling a retransmission for an impacted Hybrid 
The rational and motivation for adding this teaching of Palanki is the same as for claim 38.

Claim(s) 53 rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2020/0008216) and its provisional application (62/473715, hereinafter “715”) in view of in view of Liu et al. (US 2020/0288491, “Liu”) and further in view of Park et al. (US 2019/0261337, “Park”).
Examiner’s note: in what follows, references are drawn to Iyer unless otherwise mentioned.
Regarding claim 53, it is noted that while disclosing indications of pre-emption conditions, Iyer does not specifically teach about a bit of 14 bits. It, however, had been known before the effective filing date as shown by Park in a disclosure “Method and Device for Allocating Data Channel Resource for Next-Generation Wireless Access Network” (Title) as follows;
the UE of claim 36, wherein a time domain part of the preemption indication is a bitmap corresponding to symbols of an impacted slot, the bitmap having a length of 14 bits ([Park, 0076] “for an NR UE on which a time domain scheduling unit (or TTI) is set as a unit of a slot formed of 14 symbols based on SCS 15 kHz, in configuring DL control information for transmitting UL/DL data scheduling control information for the NR UE, 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Iyer's features by using the features of Park in order to provide an improved data transmission rate such that “allocating a data channel resource for a next-generation/5G radio access network (hereinafter, referred to as a new radio (NR)).” [Park, 0001]. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/Examiner, Art Unit 2411